Judgment of conviction of the County Court, Suffolk County, rendered April 16, 1971, modified, in the exercise of discretion, by reducing the sentence imposed to the time served and placing defendant on probation for a period of three years, commencing from the date of sentence, with the Special Narcotics Provisions of Probation as conditions, of the probation. As so modified, judgment affirmed. In our opinion, the sentence imposed on defendant was excessive to the extent indicated herein. Hopkins, Acting P. J., Shapiro, Gulotta, Christ and Benjamin, JJ., concur.